Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to a Terminal Disclaimer entered on February 3, 2022 for patent application 17/101,828 filed on November 23, 2020.


Claims 2-20 are pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record, whether alone or in combination, fails to anticipate or render obvious the combined elements/steps of “means for sending a message to a mobile device” in combination with “means for downloading a metering software module to the mobile device” in further combination with “the means for downloading to: collect demographic data of a user, including a phone number for the mobile device, via a website associated with an information gathering entity, the demographic data collected via the website from a personal computer, separate from the mobile device, used to access the website” in further combination with “and download the metering software module to the mobile device dependent upon receipt of a response to the sent message” in further combination with “means for processing information indicative of events associated with use of the mobile device, the means for processing to: receive, from the mobile device, the information indicative of the events associated with the use of the mobile device” in further combination with “and associate the received information with the demographic data” as recited in the claim.
Independent claims 7 and 12 are allowed for similar reasons as claim 2. Dependent claims 3-6, 8-11 and 13-20 are allowed based on their dependency on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 2-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        February 25, 2022